          Case 1:18-cr-02945-WJ Document 311 Filed 05/28/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                       Plaintiff,

vs.                                                                  No. 1:18-cr-2945-WJ

HUJRAH WAHHAJ,

               Defendant.

                                             ORDER

       THIS MATTER comes before the Court pursuant to 18 U.S.C. §§ 4241(b) and 4247(b) on

the matter of the mental competence of the Defendant Hujrah Wahhaj to stand trial.

       By order entered February 3, 2020, the Court committed Defendant Hujrah Wahhaj to the

custody of the Attorney General to be hospitalized in a suitable facility designated by the Federal

Bureau of Prisons (BOP) for a reasonable period of time pursuant to 18 U.S.C. §§ 4241(b) and

4247(b) for a psychological or psychiatric determination as to whether the Defendant is mentally

competent to stand trial. (Doc. 181.)

       On May 5, 2021, the BOP filed with the Court a forensic evaluation of the Defendant.

(Doc. 301.) The forensic evaluation was prepared by a forensic psychologist, is 27 pages in length,

and includes another 13 pages of attachments. (Doc. 301.) The forensic evaluation details the

psychologist’s competency assessment of the Defendant, which included background interviews a

partial clinical interview, a review of records, including court filings and the Defendant’s medical

records, and the psychologist’s personal observations of the Defendant.      (Doc. 301, pp. 9-10.)

Because Ms. Wahhaj refused to participate in the evaluation, no psychological testing was done,

the clinical interview was not completed, and a legally focused clinical interview was not


                                                 1
          Case 1:18-cr-02945-WJ Document 311 Filed 05/28/21 Page 2 of 2




conducted. (Id. at 2.) Nonetheless, the psychologist concluded that she had sufficient information

from which to determine Ms. Wahhaj’s competency to stand trial. (Id.) The forensic evaluation

concludes with a finding that Defendant suffers from no mental disorder that would impair her

present ability to understand the nature and consequences of the proceedings against her or her

ability to properly assist counsel in her defense. (Doc. 301, pp. 26-27.)

       On May 20, 2021, the Court conducted a hearing to consider the BOP’s forensic evaluation.

Neither the United States nor counsel for the Defendant contested the forensic evaluation’s

findings or conclusions or offered any evidence relevant to a determination of the Defendant’s

competency. Although counsel for the Defendant did not contest the evaluation’s findings or

conclusions, they did reserve the right to raise competency again at a later date should they become

aware of new evidence suggesting the Defendant is not competent.

       Accordingly, based on the findings and conclusions set forth in the BOP’s forensic

evaluation (Doc. 301), the Court hereby finds by a preponderance of the evidence that Defendant

Hujrah Wahhaj is mentally competent to stand trial and specifically that she presently does not

suffer from a mental disease or defect rendering her unable to understand the nature and

consequences of the proceedings against her or to assist properly in her defense.

       IT IS SO ORDERED.



                                              ___________________________________
                                              HONORABLE WILLIAM P. JOHNSON
                                              Chief United States District Court Judge




                                                 2
